Name: Commission Regulation (EC) NoÃ 1577/2005 of 29 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 30.9.2005 EN Official Journal of the European Union L 254/1 COMMISSION REGULATION (EC) No 1577/2005 of 29 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 30 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 29 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 33,4 096 29,4 999 31,4 0707 00 05 052 103,4 999 103,4 0709 90 70 052 71,4 999 71,4 0805 50 10 052 78,8 382 63,8 388 56,6 524 62,6 528 59,0 999 64,2 0806 10 10 052 80,7 096 52,6 624 181,7 999 105,0 0808 10 80 388 83,6 400 88,4 508 32,4 512 86,1 528 46,8 800 143,1 804 82,9 999 80,5 0808 20 50 052 91,7 388 69,8 720 75,4 999 79,0 0809 30 10, 0809 30 90 052 93,3 624 73,7 999 83,5 0809 40 05 052 68,5 066 64,4 388 18,0 508 24,5 624 110,9 999 57,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.